DETAILED ACTION
This is in response to application filed on September 17,2021, said application is a continuation of U.S. patent application Ser. No. 16/726,181, filed Dec. 23, 2019, now U.S. Patent No. 11,127,321, which claims priority to U.S. Provisional Patent Application No. 62/909,201. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A preliminary amendment filed September 20, 2021 of which claims 1-20 are canceled and claims 21-40 are added as new.  Claims 21-40 are pending and presented for examination, of which claims 21, 29 and 37 are in independent form.

Claim Objections
Claims 25, 27, 33, and 35 are objected to because of the following informalities:  Regarding claims 25, 33 the limitation “...an icon that represents an application that causes the application window to be displayed”  should be amended to wording similar to “....an icon that represents an application that causes the application window to be displayed upon selection”.  Regarding claims 27, 35 the limitation “...notifications from an application that causes the application window to be displayed” should be amended to wording similar to “...notifications from an application that causes the application window to be displayed upon selection”.     Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26, 28-34, 36-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aurongzeb et al. (US PGPub. No. 2018/0329580) (hereinafter Aurongzeb).

In reference to independent claim 21:
Aurongzeb teaches a computer-implemented method, comprising: displaying an operating system-provided user interface in an active display region of a foldable computing device that has a plurality of display regions, wherein the operating system-provided user interface comprises a display region-specific user interface control associated with an application window; detecting, by way of the operating system-provided user interface displayed in the active display region of the foldable computing device, a selection of the display region-specific user interface control associated with the application window; determining that the application window is not visible within any of the plurality of display regions; and responsive to detecting the selection of the display region-specific user interface control, and responsive to determining that the application window is not visible within any of the plurality of display regions, displaying the application window in the active display region of the foldable computing device (i.e. ....The display has a single display mode with the housings in a flat configuration and transitions to a multi-display mode as the housing flexes or folds....a display area defined by one side of fold seam 72...a display area defined by the other side of fold seam 72...active window 68 expands to fill the display space on the upper portion of display 26 above fold seam 72...inactive windows 70 are minimized to toolbar 76 icons on the other side of fold seam 72...If an active application change event occurs, such as opening...changing focus of an application, the process continues to step 98 to get the active application graphical user identifier. At step 102, the virtual bezel is updated based upon the retrieved information and touch detected.... - Paragraphs 27-28, 31; Fig. 4B-4C; In other words, user can select one of the minimized inactive windows from the toolbar and display it as the active window).

In reference to claim 22:
Aurongzeb teaches the computer-implemented method of claim 21, further comprising minimizing the application window prior to the detecting thereby making the application window not visible within any of the plurality of display regions (i.e. ....inactive windows 70 are minimized to toolbar 76 icons on the other side of fold seam 72.... - Paragraph 28).

In reference to claim 23:
Aurongzeb teaches the computer-implemented method of claim 21, further comprising hiding the application window prior to the detecting thereby making the application window not visible within any of the plurality of display regions (i.e. ....inactive windows 70 are minimized to toolbar 76 icons on the other side of fold seam 72.... - Paragraph 28).

In reference to claim 24:
Aurongzeb teaches the computer-implemented method of claim 21, wherein the active display region is one of the plurality of display regions in which the operating system-provided user interface is currently displayed (i.e. ....inactive windows 70 are minimized to toolbar 76 icons on the other side of fold seam 72.... an active application of a skype videoconference window is depicted with the video portion open on a top portion of display 26 and a note taking portion open on the lower portion of display 26... - Paragraphs 28, 30; In other words, each display area can display a different application, therefore, if user select one of the minimized windows from the toolbar such as the note taking application then it can displayed it in the lower portion).

In reference to claim 25:
Aurongzeb teaches the computer-implemented method of claim 21, wherein the display region-specific user interface control comprises an icon that represents an application that causes the application window to be displayed (i.e. ....inactive windows 70 are minimized to toolbar 76 icons.... - Paragraph 28).

In reference to claim 26:
Aurongzeb teaches the computer-implemented method of claim 21, wherein the operating system-provided user interface comprises a task view user interface (i.e. ...toolbar 76 icons.... - Paragraph 28).

In reference to claim 28:
Aurongzeb teaches the computer-implemented method of claim 21, wherein the operating system-provided user interface comprises a taskbar (i.e. ...toolbar 76 icons.... - Paragraph 28).

In reference to independent claim 29:
A foldable computing device, comprising: one or more processors; and at least one computer readable storage medium having computer-executable instructions stored thereon which, when executed by the one or more processors, cause the foldable computing device to: display an operating system-provided user interface in an active display region of a foldable computing device that has a plurality of display regions, wherein the operating system-provided user interface comprises a display region-specific user interface control associated with an application window; detect, by way of the operating system-provided user interface displayed in the active display region of the foldable computing device, a selection of the display region- specific user interface control associated with the application window; determine that the application window is not visible within any of the plurality of display regions; and responsive to detecting the selection of the display region-specific user interface control, and responsive to determining that the application window is not visible within any of the plurality of display regions, display the application window in the active display region of the foldable computing device.
- Claim 29 contains substantially similar subject matter as in claim 21, and is rejected along the same rationale. Aurongzeb teaches processor(s) and computer readable storage medium in paragraph [0008].

In reference to claim 30:
The foldable computing device of claim 29, wherein the computer- executable instructions further cause the foldable computing device to minimize the application window prior to the detecting thereby making the application window not visible within any of the plurality of display regions.
- Claim 30 contains substantially similar subject matter as in claim 22, and is rejected along the same rationale.

In reference to claim 31:
The foldable computing device of claim 29, wherein the computer- executable instructions further cause the foldable computing device to hide the application window prior to the detecting thereby making the application window not visible within any of the plurality of display regions.
- Claim 31 contains substantially similar subject matter as in claim 23, and is rejected along the same rationale.

In reference to claim 32:
The foldable computing device of claim 29, wherein the active display region is one of the plurality of display regions in which the operating system-provided user interface is currently displayed.
- Claim 32 contains substantially similar subject matter as in claim 24, and is rejected along the same rationale.

In reference to claim 33:
The foldable computing device of claim 29, wherein the display region- specific user interface control comprises an icon that represents an application that causes the application window to be displayed.
- Claim 33 contains substantially similar subject matter as in claim 25, and is rejected along the same rationale.

In reference to claim 34:
The foldable computing device of claim 29, wherein the operating system-provided user interface comprises a task view user interface.
- Claim 34 contains substantially similar subject matter as in claim 26, and is rejected along the same rationale.

In reference to claim 36:
The foldable computing device of claim 29, wherein the operating system-provided user interface comprises a taskbar.
- Claim 36 contains substantially similar subject matter as in claim 28, and is rejected along the same rationale.

In reference to independent claim 37:
At least one computer readable storage medium having computer- executable instructions stored thereon which, when executed by one or more processors, cause a foldable computing device to: display an operating system-provided user interface in an active display region of a foldable computing device that has a plurality of display regions, wherein the operating system- provided user interface comprises a display region-specific user interface control associated with an application window; detect, by way of the operating system-provided user interface displayed in the active display region of the foldable computing device, a selection of the display region-specific user interface control associated with the application window; determine that the application window is not visible within any of the plurality of display regions; and responsive to detecting the selection of the display region-specific user interface control, and responsive to determining that the application window is not visible within any of the plurality of display regions, display the application window in the active display region of the foldable computing device.
- Claim 37 contains substantially similar subject matter as in claim 21, and is rejected along the same rationale. Aurongzeb teaches processor(s) and computer readable storage medium in paragraph [0008].

In reference to claim 38:
The at least one computer readable storage medium of claim 37, wherein the computer-executable instructions further cause the foldable computing device to minimize the application window prior to the detecting thereby making the application window not visible within any of the plurality of display regions.
- Claim 38 contains substantially similar subject matter as in claim 22, and is rejected along the same rationale.

In reference to claim 39:
The at least one computer readable storage medium of claim 37, wherein the computer-executable instructions further cause the foldable computing device to hide the application window prior to the detecting thereby making the application window not visible within any of the plurality of display regions.
- Claim 39 contains substantially similar subject matter as in claim 23, and is rejected along the same rationale.

In reference to claim 40:
The at least one computer readable storage medium of claim 37, wherein the active display region is one of the plurality of display regions in which the operating system- provided user interface is currently displayed.
- Claim 40 contains substantially similar subject matter as in claim 24, and is rejected along the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al. (US PGPub. No. 2018/0329580) (hereinafter Aurongzeb) in view of Oran et al. (US Patent No. 5,617,526) (hereinafter Oran).

In reference to claim 27:
Aurongzeb teaches the computer-implemented method of claim 21, wherein the operating system-provided user interface is configured to present Aurongzeb does not explicilty teach notifications from an application that causes the application window to be displayed.  However, Oran teaches “...a window being opened in response to double-clicking a mouse on an icon in the taskbar notification area...” (Column 2, lines 17-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aurongzeb to include the teachings of Oran to provide notifications from an application.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user can easily obtain status information regarding application programs (Column 1, lines 30-44).

In reference to claim 35:
The foldable computing device of claim 29, wherein the operating system-provided user interface is configured to present notifications from an application that causes the application window to be displayed.
- Claim 35 contains substantially similar subject matter as in claim 27, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Friday, 8am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174